Citation Nr: 9905893	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-09 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from October 1951 to August 
1953.  He is the recipient of a Purple Heart.  

The veteran has been granted service connection for several 
disabilities, including residuals of shell fragment wounds.  
(His injury in Korea was actually due to a mine explosion; 
however, the term "shell fragment wound" is generic and is 
used for all wounds related to shrapnel injuries.)  
Currently, he has been granted service connection for 
amputation of the left leg at the knee, evaluated as 60 
percent disabling, residuals of a shell fragment wound to the 
right knee, with retained foreign bodies, evaluated as 20 
percent disabling, lumbosacral strain with L5 - S1 
radiculopathy, evaluated as 20 percent disabling, residuals 
of a shell fragment wound of the right distal thigh, 
evaluated as 10 percent disabling, tinnitus, evaluated as 10 
percent disabling, varicose veins of the right leg, evaluated 
as 10 percent disabling, post-traumatic stress disorder, 
evaluated as 10 percent disabling, bilateral hearing loss, 
evaluated as no percent disabling, and residuals of a shell 
fragment wound, scar of the right temporal area, evaluated as 
no percent disabling.  A combined evaluation of 90 percent 
has been in effect from November 1, 1990, and the veteran has 
been found entitled to receive a total compensation rating by 
reason of individual unemployability, effective from June 11, 
1992.  He has also been found entitled to special monthly 
compensation benefits on account of the anatomical loss of 
one foot.

In a decision in April 1987, the Board of Veterans' Appeals 
(the Board) denied entitlement to service connection for 
cardiovascular disease on a direct or secondary basis.  In 
1993, the veteran sought to reopen the claim for service 
connection for cardiovascular disease.  The regional office 
(RO) initially determined that new and material evidence to 
reopen the claim for service connection for cardiovascular 
disease had not been submitted.  However, it was subsequently 
recognized that the 1993 claim included the new issue of 
whether service connection could be granted under the 
provisions of Allen v. Brown, 7 Vet. App. 439 (1995).  Since 
this case added an additional basis for establishing service 
connection, that issue was recognized as establishing a 
proper basis for a reopened claim, and the RO has recognized 
it as such in the most recent supplemental statement of the 
case.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  In a rating of November 1953, the veteran was granted 
service connection for a below-the-knee amputation of the 
left leg, as one of the residuals of his injury.  That 
disability was evaluated as 40 percent disabling.

3.  Medical records show diagnoses of hypertension and angina 
beginning in 1959, with subsequent development of coronary 
artery disease, leading to two-vessel coronary artery bypass 
surgery in 1987.

4.  In April 1987 the Board denied service connection for 
cardiovascular disease; finding that such disease was not 
incurred or aggravated in service, could not be presumed to 
have been so incurred and was not secondary to his 
established service connected disabilities.   

5.  As the result of multiple revisions of the stump, the 
veteran underwent another amputation of the left leg in 1990, 
with amputation at the knee level.  In a subsequent October 
1990 rating, the amputation was rated as an above the knee 
amputation and the rating was increased to 60 percent.

6.  Because of increasing cardiovascular symptoms and 
clinical tests showing occluded bypass grafts, the veteran 
underwent four-vessel coronary artery bypass grafting in 
October 1993.

7.  The evidence of now of record continues to confirm that 
the veteran's cardiovascular disability was not incurred or 
aggravated during service and is not proximately due to or 
the result of his service connected disabilities.  

8.  The current record establishes a reasonable probability 
that the veteran has had some increase in the severity of his 
cardiovascular disability as the result of his disability 
resulting from the service-connected amputation of the left 
leg due to his wounds.


CONCLUSION OF LAW

Service connection is in order for the veteran's 
cardiovascular disability to the extent that the condition 
has been aggravated as the result of the veteran's service-
connected disability of amputation of the left leg.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show that on examination for 
induction in October 1951, the veteran gave a history of a 
single episode of syncope, chest pain, and palpitations in 
1949, without recurrence.  He also indicated that he had been 
found to be hypotensive one year previously, with no 
symptoms.  Blood pressure was recorded as 102/66.  In October 
1952, he incurred multiple wounds in a land mine explosion 
which resulted, in amputation of the left leg below the knee.  
One blood pressure reading during surgery was slightly 
elevated, but it was followed by normal blood pressure 
readings.  Pursuant to a Physical Evaluation Board 
examination in July 1953, the cardiovascular system was 
reported normal.  Blood pressure was recorded as 104/68.

In a rating in November 1953, the veteran was granted service 
connection for the residuals of his wounds, including the 
below-the-knee amputation of the left leg (5 1/2 inches below 
the knee), evaluated as 40 percent disabling.

Private hospital records show diagnoses of hypertension and 
angina in late 1959.  Thereafter, records from various 
Department of Veterans Affairs (VA) and other medical 
facilities show continued diagnoses, and treatment, for 
hypertension and cardiovascular disease, including coronary 
artery disease.

The veteran was hospitalized at a service medical center in 
June and July 1987 for complaints of chest pain.  
Catheterization revealed three-vessel coronary artery disease 
with complete right coronary artery occlusion.  In July 1987, 
he underwent coronary artery bypass surgery which involved 
two vessels.

In 1989, the veteran was hospitalized on different occasions 
for evaluation and treatment of his below-the-knee 
amputation, and prosthetic fitting and rehabilitation.

In September 1990, the veteran was hospitalized at a VA 
medical facility for further amputation of the left leg, 
after indicating that several prostheses and fittings had 
been unsuccessful in the last few years.  He gave a history 
of coronary artery bypass surgery in 1987, with 
hospitalizations for angina on three occasions since the 
surgery in 1987 and hospitalizations for transient ischemic 
attacks in 1989.  He received a further amputation of the 
left leg at the knee level.  In a rating in October 1990, the 
veteran was granted a 60 percent evaluation for the 
amputation of the left leg at the knee level.

VA outpatient treatment reports show continued complaints of 
chest pain after the surgery of the left leg in September 
1990.  These medical records also show complaints involving 
pain in the low back and L5 - S1 radiculopathy.  In a 
statement in April 1993, a service department physician 
indicated that he had treated the veteran for the past two 
years.  The veteran experienced exertional chest pain, 
shortness of breath, and L5 - S1 radiculopathy in the right 
leg manifested by increasing difficulty with ambulation.  The 
physician indicated that these problems had rendered the 
veteran progressively less able to function at a level he 
considered adequate for his duties as a tool and parts clerk 
for the United States Post Office and that he was seeking 
medical retirement.  The physician recommended retirement. 
The veteran retired from the Post Office in April 1993.

The veteran was hospitalized at a service medical facility in 
October 1993 for cardiac catheterization, due to complaints 
of chest pain beginning in 1988 following 1987 bypass 
surgery.  It was noted that in 1991 noninvasive evaluation 
showed ischemia and normal overall left ventricular systolic 
function.  He had a limited lifestyle because of problems 
with his left leg prosthesis.  He was admitted with an 
episode of crushing chest pain of one hour's duration.  
Cardiac catheterization resulted in the opinion of complete 
right coronary artery occlusion, with occlusion in other 
vessels.  It was concluded that there was severe three-vessel 
coronary artery disease with moderate left ventricular 
dysfunction and mild mitral regurgitation.  He underwent 
four-vessel coronary artery bypass grafting.  Aside from one 
episode of atrial fibrillation, his post surgical condition 
was good.

In March 1994, the veteran's service department physician, 
Laurence Berarducci, M.D., indicated that the 1990 amputation 
at the knee level created even more disability for the 
veteran, making ambulation more difficult, eventually leading 
to chronic low back pain and sciatica.  He noted that the 
veteran had been relatively asymptomatic until the early 
1990's when he developed angina and increasing exertional 
dyspnea, that culminated in an episode of unstable angina in 
October 1993, leading to further coronary artery bypass 
surgery.  The physician stated that the veteran was now 
angina-free, but still had mild to moderate exertional 
dyspnea.  He also indicated that the veteran's clinical tests 
after surgery showed abnormal left ventricular function with 
a mild impairment in contractile function.  He had a mildly 
enlarged left ventricle and mild regurgitation of his aortic, 
mitral, and tricuspid valves with evidence of pulmonary 
hypertension.  Dr. Berarducci indicated that he would hard-
pressed to conclude that the veteran's prior disability had a 
direct effect on the development of premature 
atherosclerosis.  However, he offered the opinion that the 
veteran's current service-related disability worsened the 
veteran's ischemic symptoms in the late 1980's and early 
1990's, and would continue to leave him less functional than 
a comparable patient who had had no amputation.  The physical 
exertion necessary to ambulate with the given prosthesis 
required increased myocardial oxygen demand, blood pressure, 
an afterload on the ventricle, and perhaps caused subclinical 
ischemia.  

A statement by Bill B. Daily, M.D., dated in November 1993 
indicated that the veteran had recently been admitted to the 
hospital with progressive angina and dyspnea, leading to 
coronary surgery in October 1993.  Dr. Daily indicated that 
the veteran progressed satisfactorily, but did have increased 
dyspnea on activity.  Dr. Daily stated that, given a 
component of underlying left ventricular dysfunction and 
evidence of chronic obstructive disease (hyperinflated lungs) 
on chest X-ray, it seemed reasonable that the extra work 
associated with his amputation may be responsible for these 
symptoms.

At a hearing at the regional office in May 1994, the veteran 
reported that his physicians had indicated that the physical 
exertion necessary to ambulate with the given prosthesis 
increased the myocardial oxygen demand, blood pressure, and 
afterload on the left ventricle causing ischemia.  He stated 
that he had more symptoms relating to his heart when he 
developed problems with his left leg, leading to 
reamputation.

In another statement dated in November 1995, Dr. Berarducci 
expressed the opinion that the veteran's amputation had the 
propensity to aggravate the underlying cardiac condition 
because of the increased demand it placed on the veteran's 
dysfunctional heart.

A statement was received from a VA physician in April 1996 
indicating that he had known and treated the veteran since 
1975.  This physician indicated that energy expenditure will 
be about 25 percent more than the generalized population for 
a person to walk with a below-the-knee prosthesis.  The 
physician stated that energy expenditure rose to 50 percent 
more when there was no knee joint.  The physician stated that 
based on these grounds, it was possible that the amputation 
may have predisposed the veteran to the development of his 
cardiac condition.  This physician provided another statement 
in June 1996.

On a VA examination in March 1997, the veteran's history was 
noted.  The veteran indicated that he had little or no 
problems with his prosthesis since the 1990 revision.  The 
veteran indicated that he had no real chest pain but dyspnea 
on exertion.  He indicated that he had learned over the years 
to stop before chest pain began.  He stated that just 
climbing stairs creates shortness of breath.  He also stated 
that in the last 5 to 8 weeks he began having some chest 
pain.  On physical examination, blood pressure was 160/68.  
There was normal sinus rhythm and no murmurs, rubs, or 
gallops.  An echocardiogram performed in 1996 showed moderate 
valvular dysfunction.  There was normal left ventricular 
systolic function.  The physician indicated that with the 
loss of the left knee, there was significant increased stress 
on the heart.  It was estimated that he could significantly 
put stress on the heart 40 to 60 percent more.  The diagnoses 
included coronary artery disease, status post coronary artery 
bypass graft times two, moderate cardiac valvular 
dysfunction, and angina, symptomatic with overexertion.

On a VA examination in October 1997, the veteran's history 
was again reviewed.  The veteran complained of episodes of 
substernal chest pain, relieved by nitroglycerin spray, and 
associated with exertion.  He denied syncope, palpitations, 
paroxysmal nocturnal dyspnea, and peripheral edema.  An 
echocardiogram performed in September 1996 showed normal left 
ventricular systolic function, mild aortic insufficiency, 
moderate mitral insufficiency, and mild tricuspid 
insufficiency.  Clinical tests performed in October 1997 
showed a moderate to large partially reversible inferior wall 
defect and mild left ventricular enlargement.  The veteran 
also developed chest pain during the test, which resolved 
with sublingual Nitroglycerin.  An electrocardiogram showed 
sinus bradycardia, left ventricular hypertrophy, and 
nonspecific ST and T abnormalities.  

The physician expressed the opinion that it was possible that 
the decreased ability to ambulate resulting in decreased 
functional status may have contributed to the development or 
worsening of the coronary artery disease.  The physician 
stated that it was speculative to state that the left leg 
disability may have contributed to the development of 
coronary artery disease.  Conversely, the physician stated it 
was more likely that this disability increased the energy 
expenditure needed to ambulate, and aggravated the symptoms 
associated with the underlying coronary artery disease.  The 
left leg disability more than likely exacerbated the 
underlying coronary artery disease both due to the increased 
work (and subsequent increased myocardial oxygen demand) 
needed to walk, and by limiting the overall ability to 
exercise.

The same VA physician who evaluated the veteran in October 
1997 provided another statement in June 1998.  This physician 
again stated that because of the increased energy expenditure 
required to walk due to the prior amputation and use of a 
prosthesis, the service-connected injury could decrease the 
veteran's functional capacity and increase the chances of 
developing symptoms (chest pain and shortness of breath) from 
his coronary artery disease.  The physician stated that it 
was impossible to accurately quantitate how much the service-
connected injury exacerbated the symptoms associated with the 
coronary artery disease.  The physician indicated that there 
was no base line assessment of the veteran's symptoms and 
functional capacity independent of the old injury.  The 
estimate of approximately 25 percent increased energy 
expenditure during walking with a prosthesis due to a below-
the-knee prosthesis and a 50 percent increased energy 
expenditure due to the above-the-knee amputation was noted.  
Finally, the physician indicated that the veteran did have a 
clinical change of his cardiac status following his left leg 
amputation in 1990, with increasing chest pain in 1993 
requiring a second coronary artery bypass surgical procedure.  
The physician did state, however, that the relationship of 
this worsening of his symptoms to the above-the-knee surgery 
versus expected progression of the underlying coronary artery 
disease was uncertain.  The physician did state that the 
further surgery in 1990 probably did mildly increase the 
energy expenditure with walking compared to the previous 
state, and thus decrease the veteran's functional status.

II.  Analysis

When aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service 
connected condition, service connection may be granted for 
that increment in severity of the non-service connected 
disability attributable to the service connected disability.  
Allen v. Brown, supra.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In this case, the veteran does not contend, and the evidence 
does not establish, that cardiovascular disease was incurred 
in or aggravated by service.  In this regard, one elevated 
blood pressure reading in service during surgery was followed 
by normal readings and did not represent a chronic disease 
process.  The first indication of chronic cardiovascular 
disease occurred several years after service.  In addition, 
while 38 C.F.R. § 3.310(b) provide for a presumption of 
service connection for cardiovascular disease which develops 
after a veteran has incurred an above-the-knee amputation by 
reason of service-connected disability; in this case, the 
veteran had a below-the-knee amputation at the time that his 
cardiovascular disease became manifest.  As a result, while 
there is some speculation in the medical opinions, these 
opinions do not raise a reasonable probability that the 
veteran's cardiovascular disease was proximately due to or 
the result of the veteran's below-the-knee amputation.

Rather, in this case, the veteran contends, in essence, that 
the service-connected amputation at the knee aggravated the 
cardiovascular condition.  In this regard, opinions and 
statements by the veteran's treating physicians at a service 
medical facility and at VA medical facilities, have expressed 
the opinion that the veteran's cardiovascular disability did, 
in fact, increase in severity, as the result of his 
amputation of the left leg.  It was specifically noted that 
the veteran's cardiovascular symptoms increased in severity 
recently, especially after the veteran experienced increasing 
problems with the amputation in the late 1980's and after the 
reamputation in 1990.  It was further indicated that the 
amputation which required a prosthesis at a higher level 
caused an increased energy expenditure and decreased ability 
to exercise, causing further strain on the heart and lungs.  

In this regard, it was noted that the veteran had increasing 
chest pain, increased shortness of breath, and signs of 
ventricular hypertrophy after the 1993 bypass surgery.  It is 
further noted that the veteran retired from work in 1993.  In 
any event, the various statements by several physicians 
unequivocally indicate that the worsening of the veteran's 
left leg disability worsened the veteran's cardiovascular 
status.  Quantifying the amount for rating purposes is for 
initial determination by the regional office.  However, as 
just indicated, the evidence firmly establishes that the 
veteran's service-connected disability of amputation of the 
left leg has aggravated the veteran's cardiovascular 
condition.  Consequently, service connection for that 
increment in the severity of the non-service connected 
disability is warranted.  Allen v. Brown, supra.  


ORDER

Pursuant to the discussion above, service connection is in 
order for that degree of disability (but only that degree) by 
which his cardiovascular disease has been aggravated over and 
above the level of disability which would be present 
otherwise.  38 C.F.R. § 3.322.  To this limited extent, the 
appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 11 -


